            Case 1:19-mc-00145-TSC Document 38-5 Filed 11/08/19 Page 1 of 2




                                                                                                          Attachment 1
                                                          FCC Terre Haute
                                        Administrative Remedy - Informal Resolution
  ltfil.rfete Name                      d...,- / id   D.4 mA             YRegister         6951:429 ., ,...:
   Obi d,   Spell'ColifiKettifent
               dii-d              IlUnit                           ,     ''CatgSlthttlfriitted:lIallUIStI...15              4     4:   ,
   Section 1: NOTICE TO INMATE - Be advised, normally prior to thing a Request for Administrative
   Remedy, BP -229 (13), you must attempt to informally resolve your complaint through your Correctional
   Counselor,
  Section is: Briefly state your specific single complaint:The execution protocol. has
 violated and will continue to violate my 5th Amendment rights to notice
 and to -due process of law because it provides very little specific in-
 formation about how I will be executed. The execution protocol will viol-
 ate myy8th Amendment protections against cruel and unusual punishment
 because the form and source of the drugs are unknown and there is a risk
 of administration errors and problems. The protocol also is invalid
 because it was created in violation of the Administrative Procedures Act
 and was not authorized by Congress.
  Section lb: Briefly state the resolution you request I                 want you to remedy the 5th Amend-
 ment violations, and not to violate the 8th Amendment by causing me
 unconstitutionally cruel and unusual pain. I want you to follow the proper
 rulemaking procedures ,f or the execution protocol, get Congressional author - zation.
 Inmate Signature: S,,4,7, ..-:Verniek.-
 Counselor Printed Name/Signature:.-71CP
 S00t150:1.g :!D'a0attletiOPKW?Th'i :.[):;;-.7r./.1':';^.
I.Date.ike$1±,t)edt:[.ij.,---1,?..--1                                  Date; Dde:IL.I.?"--;/4.-/;..III
                                        5
       0    Food Service                                    g               0 Unicor                          0     Education
       0    Psychology                          0     Medical               0    Chaplain                     0     Recreation
       0    Trust Fund                          0     Custody               0    Facilities                   0     Safety
      0     ISM/Mailroom                        0     Admin.                0    SIS                    K         iltrq
!,gkovq;,.$;::040tfthOlitH§§511,BS§SLV                                                                                       /
              Issue Resolved Comments:


              Issue Un-resolved Comments:
                     SEE THE ATTACHED RESPONSE

             Unable. to Address Issue Comments:


Inmate Signature if Resolved:                                                                         Date:
Staff Signatures,.                                                                                Da e:       a0-     7-49
                                                                                                                     ..

Section 4 Trackin              '
             BP -8                 BP -8              BP -9 issued       BP -9                To Admin                    Returned
             issued to             returned to        to inmate          returned to          Remedy                      as Rejected
             inmate                Counselor                             Unit Team            Clerk
Date
Time          (0 ton
                                    ..--iZ-1   i       9-117-1 9
Staff           ,if
THX-1330.1BC                                                                                                                  Page 7

                                                                       Ex. E
       Case 1:19-mc-00145-TSC Document 38-5 Filed 11/08/19 Page 2 of 2




28 C.F.R. 26.3(a)(4) requires that a sentence of death be implemented by
"intravenous injection of a lethal substance or substances in a quantity
sufficient to cause death, such substance or substances to be determined
by the Director of the Federal Bureau of Prisons and to be administered by
qualified personnel selected by the Warden and acting at the direction of
the Marshal." The Bureau of Prisons execution protocol complies with this,
and all applicable laws and regulations.




                                    Ex. E
